FILED
                              NOT FOR PUBLICATION                           SEP 14 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ARMEN DANIELYAN,                                  No. 10-71648

               Petitioner,                        Agency No. A075-686-772

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Armen Danielyan, a native and citizen of Armenia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen. Singh v. Gonzales, 491 F.3d

1090, 1095 (9th Cir. 2007). We deny the petition for review.

      The BIA did not abuse its discretion in denying Danielyan’s motion to

reopen as untimely. Danielyan filed the motion over three years after the BIA’s

March 28, 2006, order of removal, see 8 C.F.R. § 1003.2(c)(2), and he did not

demonstrate that he acted with the due diligence required for equitable tolling of

the filing deadline, see Singh, 491 F.3d at 1095-96.

      In light of this determination, we do not reach Danielyan’s remaining

contentions.

      PETITION FOR REVIEW DENIED.




                                          2                                   10-71648